UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1855


JOSEPHINE MBETE NGUMBI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 8, 2015                   Decided:   June 12, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Tracey N. McDonald, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Josephine       Mbete     Ngumbi,    a    native   and     citizen     of    Kenya,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing       her    appeal    from    the    immigration

judge’s order denying her application for asylum. *                       We deny the

petition for review.

     We    review      factual        findings    for     substantial       evidence.

Hernandez-Avalos v. Lynch, 784 F.3d 944, 948 (4th Cir. 2015).

Such findings are conclusive “unless any reasonable adjudicator

would be compelled to conclude to the contrary.”                       Id. (internal

quotation marks omitted).              We will uphold the Board’s decision

“unless    it   is    manifestly       contrary    to     law    and   an   abuse     of

discretion.”      Id. (internal quotation marks omitted).                        We have

reviewed    the      record,    including        Ngumbi’s       testimony    and     the

documentary     evidence,       and    conclude    that     substantial      evidence

supports the finding that Ngumbi failed to establish a nexus

between her past harm or her fear of future harm on account of a

protected ground.         Accordingly, the record does not compel a

different result.



     *
       The immigration judge also denied Ngumbi’s applications
for withholding of removal and protection under the Convention
Against Torture. Ngumbi has abandoned review of those decisions
by failing to challenge those decisions in her brief. Karimi v.
Holder, 715 F.3d 561, 565 n.2 (4th Cir. 2013).



                                           2
     We deny the petition for review.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                PETITION DENIED




                                  3